CONFESSION OF ERROR

PER CURIAM.
The trial court order denying the Motion for Post-Conviction Relief filed by the appellant Roy Milton Ricks is reversed based on the Confession of Error filed by the appellee State of Florida. Because the offense for which Ricks was convicted occurred within the applicable window period for standing to challenge the constitutionality of enhanced sentences under the Gort Act, Ch. 95-182J Laws of Fla., the enhanced sentence entered under that Act in Ricks’ case was properly challenged in his rule 3.850 motion. The case is therefore remanded to the trial court for resentenc-ing in accordance with the valid laws in effect on June 8, 1996, the date of Ricks’ offense. See Salters v. State, 758 So.2d 667 (Fla.2000); Hayes v. State, 598 So.2d 135 (Fla. 5th DCA 1992).
Reversed and remanded for resentenc-ing.